Name: Commission Regulation (EEC) No 3867/86 of 18 December 1986 re-establishing the levying of customs duties on certain radio and television reception apparatus, falling within subheading 85.15 A III ex b) and C II c), originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  communications
 Date Published: nan

 No L 359/34 Official Journal of the European Communities 19 . 12. 86 COMMISSION REGULATION (EEC) No 3867/86 of 18 December 1986 re-establishing the levying of customs duties on certain radio and television reception apparatus, falling within subheading 85.15 A III ex b) and C II c), originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply Community of the following products originating in Romania : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff preferences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of certain radio and television recep ­ tion apparatus, falling within subheading 85.15 A III ex b) and C II c), originating in Romania, the individual ceiling was fixed at 3 1 60 000 ECU ; whereas, on 1 5 December 1986, imports of these products into the Community originating in Romania reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Romania, CCT heading No Description 85.15 (NIMEXE code 85.15-12, 13 , 14, 15, 19, 21 , 23, 25, 31 , 33 , 35, 44, 45, 52, 53 , 55, 57, 58 , 59, 82, 84, 86, 87, 89, 91 , 99) Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television trans ­ mission and reception apparatus (inclu ­ ding receivers, incorporating sound recorders or reproducers) and television cameras ; radio navigational aid appa ­ ratus, radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotele ­ phonic transmission and reception apparatus ; radio-broadcasting and television transmission and recep ­ tion apparatus (including receivers incorporating sound recorders or reproducers) and television cameras : III . Receivers, whether or not ! combined with a sound recorder or reproducer : ex b) Other, excluded colour television receivers with integral tube C. Parts : II . Other : c) Other HAS ADOPTED THIS REGULATION : Article 1 As from 22 December 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 352, 30 . 12. 1985, p. 1 . 19 . 12. 86 Official Journal of the European Communities No L 359/35 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1986 . For the Commission COCKFIELD Vice-President